DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/21 has been entered.
 
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-20, applicant argues the claims as amended overcome the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. Applicants’ amendments have necessitated the new grounds of rejection set forth; herein; accordingly, please see updated rejection below.
< Remainder of Page Left Intentionally Blank >
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 15-20 are not rejected under 35 USC § 101 as [0068] explicitly excludes transitory embodiments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0341462 A1] in view of D2 [2019/0130641 A1] in view of D6 [US 6,122,397 A].
Claim 1: A computer-implemented method for fabricating a chip, the computer- implemented method comprising: 

generating, using an aerial image generation system, a set of aerial images for a chip layout, the set of aerial images comprising an aerial image corresponding to each region from the chip layout; [D1, Figure 1, Figure 3, and [0094, 0288]] D1 teaches the aerial imagery used to acquire image information. Images are acquired of the object of interest and there are particular regions present. The process of D1 is an inspection process. This process is used to obtain information and analyze that obtained information to determine if the inspection is passed or failed.

D1 does not explicitly teach the determining, clustering, and selecting, however, the claim limitations are taught as follows:

automatically determining, using an artificial neural network, a feature vector for each aerial image from the set of aerial images; [D2, [0170]] D2 teaches the use of machine learning such as a neural network to identify and compare the features of a digital aerial image. The neural network is utilized to determine feature vectors for the plurality of digital aerial images.

clustering the aerial images using their corresponding feature vectors, the clustering resulting in a plurality of clusters of aerial images; [D2, [0170]] D2 teaches the analysis of the feature vectors generated in the previous step to determine clusters of the digital aerial images. It is noted, there are “clusters” generated, thus more than one cluster. 

D1 in view of D2 teaches the limitations noted above, however, does not explicitly teach the step of selection. The claim limitations are taught as follows:

selecting, as test samples, a subset of aerial images from the plurality of clusters, the subset of aerial images being selected stochastically from each cluster or selected from clusters of the plurality of clusters representing a possibility of a defect, the selecting reduces a number of aerial images to be used for testing the chip layout; and performing a pattern coverage inspection of the chip layout using the aerial images that are selected as the test samples. [D6, Column 9, Lines 1-15] D6 teaches the clustering stage that facilitates the efficient sampling plan for defect detection for semiconductors. Specifically, the prior art teaches the determination of a group of random defects, equivalent to stochastically determined subset of data, for performing pattern coverage. 

 It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine The teachings of the inspection process of D1, wherein the image data is acquired and the inspection is completed based upon the analysis of the image data to determine a passed or failed state, with the teachings of D2, wherein the neural network is used to determine a feature vector from the image data and clustering the data to ultimately determine from a variety of images from the clusters “a model” and ultimately combining D1 and D2 to utilize the acquired model in the comparison to determine if the inspection has passed or failed. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the processing with respect to the feature vectors and clustering to determine the model for the comparison step in the inspection process in order to determine if the inspection passes or fails. Further, it would have been obvious to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described above, with the teachings of D6, wherein D6 is an additional configuration added to determine the subset based upon the specified guidelines provided. Those specific guidelines include the selection of a random subset of data in order to provide further processing in defect detection. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 8: Claim 8 is rejected for similar reasons as to those described in claim 1.

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Claims 2-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0341462 A1] in view of D2 [2019/0130641 A1] in view of D6 [US 6,122,397 A], as described in claim 1, further in view of D3 [US 2017/0076438 A1] further in view of D4 [US 2019/0012599 A].
Claim 2: The computer-implemented method of claim 1, wherein the artificial neural network comprises a deep neural network that is trained using supervised learning. [D3, [0009, 0095-0096 and 0142]] D3 teaches the artificial neural network with deep learning. The data is compared to previously learned data and learned dependent upon the labels and training images previously known and thus is a form of supervised learning. For the sake of completeness, [D4, [0116]] D4 teaches the supervised and unsupervised techniques. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D6, as described in claim 1, with the teachings of D4 and D6 wherein the data is compared to previously known data and the prior art defines the data is that of supervised learning data. Further, D4 gives the option to use the unsupervised technique. Each of these techniques are known in the art and one skilled in the art would have been motivated to modify D1, D2, and D6, as described in claim 1, in this manner in order to specifically utilize either the supervised or unsupervised technique. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2. 


Claim 3: The computer-implemented method of claim 2, wherein the feature vector for each aerial image is automatically determined by extracting outputs of a predetermined hidden layer from the deep neural network. [D4, [0116]] D4 teaches the predetermined hidden layer in the neural network.

Claim 4: The computer-implemented method of claim 3, wherein the predetermined hidden layer comprises a layer that immediately precedes a classification layer in the deep neural network. [D4, [0116]] D4 teaches the hidden layer comprises a layer that immediately precedes the classification layer.

Claim 5: The computer-implemented method of claim 1, wherein the artificial neural network comprises an autoencoder that is trained using unsupervised learning. [D3, [0288]] D3 teaches the autoencoders is used to train the artificial neural network for the digital images. For the sake of completeness, [D4, [0116]] D4 teaches the supervised and unsupervised techniques.

Claim 6: The computer-implemented method of claim 5, wherein the feature vector for each aerial image is automatically determined by extracting codings from the autoencoder based on each aerial image being input to the autoencoder. [D3, [0288]] D3 teaches the autoencoders is trained to extract the essence of the aerial image and retrieve features from the image.

Claim 7: The computer-implemented method of claim 1, wherein the artificial neural network is trained by adjusting one or more hyperparameters of the artificial neural network. [D4, [0051]] D4 teaches the The classifiers can be used as part of a supervised machine learning technique, where the machine learning technique can be trained using “known good” data. Once trained, the machine learning technique can proceed to classify new data that is captured. The hyperparameters, as disclosed in 0051 of specification, discloses the examples or the like of examples. Thus, the known good data is included in “the like” of hyperparemters.

Claim 9: The system of claim 8, wherein the artificial neural network comprises a deep neural network that is trained using supervised learning. Claim 9 is rejected for similar reasons as to those described in claim 2.

Claim 10: The system of claim 9, wherein the feature vector for each aerial image is automatically determined by extracting outputs of a predetermined hidden layer from the deep neural network. Claim 10 is rejected for similar reasons as to those described in claim 3.

Claim 11: The system of claim 10, wherein the predetermined hidden layer comprises a layer that immediately precedes a classification layer in the deep neural network. Claim 11 is rejected for similar reasons as to those described in claim 4.

Claim 12: The system of claim 8, wherein the artificial neural network comprises an autoencoder that is trained using unsupervised learning. Claim 12 is rejected for similar reasons as to those described in claim 5.

Claim 13: The system of claim 12, wherein the feature vector for each aerial image is automatically determined by extracting codings from the autoencoder based on each aerial image being input to the autoencoder. Claim 13 is rejected for similar reasons as to those described in claim 6.

Claim 14: The system of claim 8, wherein the artificial neural network is trained by adjusting one or more hyperparameters of the artificial neural network. Claim 14 is rejected for similar reasons as to those described in claim 7.

Claim 16: The computer program product of claim 15, wherein the artificial neural network comprises a deep neural network that is trained using supervised learning. Claim 16 is rejected for similar reasons as to those described in claim 2.

Claim 17: The computer program product of claim 16, wherein the feature vector for each aerial image is automatically determined by extracting outputs of a predetermined hidden layer from the deep neural network. Claim 17 is rejected for similar reasons as to those described in claim 3.

Claim 18: The computer program product of claim 17, wherein the predetermined hidden layer comprises a layer that immediately precedes a classification layer in the deep neural network. Claim 18 is rejected for similar reasons as to those described in claim 4.

Claim 19: The computer program product of claim 15, wherein the artificial neural network comprises an autoencoder that is trained using unsupervised learning. Claim 19 is rejected for similar reasons as to those described in claim 5.

Claim 20: The computer program product of claim 19, wherein the feature vector for each aerial image is automatically determined by extracting codings from the autoencoder based on each aerial image being input to the autoencoder. Claim 20 is rejected for similar reasons as to those described in claim 6. 
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661